Exhibit 10.2

 

Execution Copy

 

Custodian Agreement

 

This Agreement is made as of October 30, 2020 (this “Agreement”), by and between
HMS Income Fund, Inc., a corporation organized and existing under the laws of
Maryland, together with any additional business development companies,
subsidiaries or other funds or investment vehicles added to this Agreement in
accordance Section 20.13 hereof (each, a “Fund”), and State Street Bank and
Trust Company, a Massachusetts trust company (the “Custodian”). Each Fund and
the Custodian hereby acknowledge that they are utilizing this master agreement
for administrative convenience and further agree that all references to a “Fund”
hereunder shall refer to each Fund in its individual capacity. For the avoidance
of doubt, the rights, duties and obligations of each Fund hereunder shall be
several and not joint with respect to each Fund and no Fund shall be liable for
the obligations of any other Fund hereunder.

 

Witnesseth:

 

Whereas, the Fund desires for the Custodian to provide certain custodial
services relating to securities and other assets of the Fund; and

 

Whereas, the Custodian is willing to provide the services upon the terms
contained in this Agreement;

 

Section 1.      Definitions. In addition to terms defined in Section 4.1
(Rule 17f-5 and Rule 17f-7 related definitions) or elsewhere in this Agreement,
(a) terms defined in the UCC have the same meanings herein as therein and
(b) the following other terms have the following meanings for purposes of this
Agreement:

 

“1940 Act” means the Investment Company Act of 1940, as amended from time to
time.

 

“Board” means, in relation to the Fund, the board of directors, trustees or
other governing body of the Fund.

 

“Client Publications” means the general client publications of State Street Bank
and Trust Company available from time to time to clients and their investment
managers.

 

“Deposit Account Agreement” means the Deposit Account Agreement and Disclosure,
as may be amended from time to time, issued by the Custodian and available on
the Custodian’s internet customer portal, “my.statestreet.com”.

 

“Domestic securities” means securities held within the United States.

 

“Foreign securities” means securities held primarily outside of the United
States.

 

“Fund Interests” means beneficial interests in the Fund.

 



 

 

 

“Held outside of the United States” means not held within the United States.

 

“Held within the United States” means (a) in relation to a security or other
financial asset, the security or other financial asset (i) is a certificated
security registered in the name of the Custodian or its sub-custodian, agent or
nominee or is endorsed to the Custodian or its sub-custodian, agent or nominee
or in blank and the security certificate is located within the United States,
(ii) is an uncertificated security or other financial asset registered in the
name of the Custodian or its sub-custodian, agent or nominee at an office
located in the United States, or (iii) has given rise to a security entitlement
of which the Custodian or its sub-custodian, agent or nominee is the entitlement
holder against a U.S. Securities System or another securities intermediary for
which the securities intermediary’s jurisdiction is within the United States,
and (b) in relation to cash, the cash is maintained in a deposit account
denominated in U.S. dollars with the banking department of the Custodian or with
another bank or trust company’s office located in the United States.

 

“Investment Advisor” means the investment manager or investment advisor of the
Fund.

 

“On book currency” means (a) U.S. dollars or (b) a foreign currency that, when
credited to a deposit account of a customer maintained in the banking department
of the Custodian or an Eligible Foreign Custodian, the Custodian maintains on
its books as an amount owing as a liability by the Custodian to the customer.

 

“Proper Instructions” means instructions in accordance with Section 10 received
by the Custodian from the Fund, the Fund’s Investment Advisor, or an individual
or organization duly authorized by the Fund or the Investment Advisor. The term
includes standing instructions.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“UCC” means the Uniform Commercial Code of the Commonwealth of Massachusetts as
in effect from time to time.

 

“Underlying Portfolios” means a group of investment companies as defined in
Section 12(d)(1)(G)(ii) of the 1940 Act.

 

“Underlying Shares” means shares or other securities, issued by a U.S. issuer,
of Underlying Portfolios and other registered “investment companies” (as defined
in Section 3(a)(1) of the 1940 Act), whether or not in the same “group of
investment companies” (as defined in Section 12(d)(1)(G)(ii) of the 1940 Act).

 

“Underlying Transfer Agent” means State Street Bank and Trust Company or such
other organization which may from time to time be appointed by the Fund to act
as a transfer agent for the Underlying Portfolios and with respect to which the
Custodian is provided with Proper Instructions.

 

“U.S. Securities System” means a securities depository or book-entry system
authorized by the U.S. Department of the Treasury or a “clearing corporation” as
defined in Section 8-102 of the UCC.

 



-2-

 

 

Section 2.      Employment of Custodian.

 

Section 2.1      General. The Fund hereby employs the Custodian as a custodian
of (a) securities and cash of each of the Fund and (b) other assets of the Fund
that the Custodian agrees to treat as financial assets. The Fund agrees to
deliver to the Custodian (i) all securities and cash of the Fund, (ii) all other
assets of the Fund that it desires the Custodian, and the Custodian is willing,
to treat as a financial asset and (iii) all cash and other proceeds of the
securities and financial assets held in custody under this Agreement. The
holding of confirmation statements that identify Underlying Shares as being
recorded in the Custodian’s name on behalf of the Fund will be custody for
purposes of this Section 2.1. This Agreement does not require the Custodian to
accept an asset for custody hereunder or to treat any asset that is not a
security as a financial asset.

 

Section 2.2      Sub-custodians. Upon receipt of Proper Instructions, the
Custodian shall on behalf of the Fund appoint one or more banks, trust companies
or other entities located in the United States and designated in the Proper
Instructions to act as a sub-custodian for the purposes of effecting such
transactions as may be designated by the Fund in the Proper Instructions. The
Custodian may place and maintain the Fund’s foreign securities with foreign
banking institution sub-custodians employed by the Custodian or foreign
securities depositories, all in accordance with the applicable provisions of
Sections 4 and 5. An entity acting in the capacity of Underlying Transfer Agent
is not an agent or sub-custodian of the Custodian for purposes of this
Agreement.

 

Section 2.3      Relationship. With respect to securities and other financial
assets, the Custodian is a securities intermediary and the Fund is the
entitlement holder. With respect to cash maintained in a deposit account and
denominated in an “on book” currency, the Custodian is a bank and the Fund is
the bank’s customer. If cash is maintained in a deposit account with a bank
other than the Custodian and the cash is denominated in an “on book” currency,
the Custodian is that bank’s customer. The Custodian agrees to treat the claim
to the cash as a financial asset for the benefit of the Fund. The Custodian does
not otherwise agree to treat cash as financial asset. The duties of the
Custodian as securities intermediary and bank set forth in the UCC are varied by
the terms of this Agreement to the extent that the duties may be varied by
agreement under the UCC.

 

Section 3. Activities of the Custodian with Respect to Property Held in the
United States.

 

Section 3.1      Holding Securities. The Custodian may deposit and maintain
securities or other financial assets of the Fund in a U.S. Securities System in
compliance with the conditions of Rule 17f-4 under the 1940 Act. Upon receipt of
Proper Instructions on behalf of the Fund, the Custodian shall establish and
maintain a segregated account or accounts for and on behalf of the Fund and into
which account or accounts may be transferred cash or securities and other
financial assets, including securities and financial assets maintained in a U.S.
Securities System. The Custodian shall hold and physically segregate for the
account of the Fund all securities and other financial assets held by the
Custodian in the United States, including all domestic securities of the Fund,
other than (a) securities or other financial assets maintained in a U.S.
Securities System and (b) Underlying Shares maintained pursuant to Section 3.6
in an account of an Underlying Transfer Agent. The Custodian may at any time or
times in its discretion appoint any other bank or trust company, qualified under
the 1940 Act to act as a custodian, as the Custodian’s agent to carry out such
of the provisions of this Section as the Custodian may from time to time direct.
The appointment of any agent shall not relieve the Custodian of any of its
duties hereunder and the Custodian shall be responsible for the acts and
omissions of its agents hereunder to the same extent it is for its own acts and
omissions hereunder. The Custodian may at any time or times in its discretion
remove the bank or trust company as the Custodian’s agent.

 



-3-

 

 

Section 3.2      Registration of Securities. Domestic securities or other
financial assets held by the Custodian and that are not bearer securities shall
be registered in the name of the Fund or in the name of any nominee of the Fund
or of any nominee of the Custodian, or in the name or nominee name of any agent
or any sub-custodian permitted hereby. All securities accepted by the Custodian
on behalf of the Fund under the terms of this Agreement shall be in “street
name” or other good delivery form. However, if the Fund directs the Custodian to
maintain securities or other financial assets in “street name,” the Custodian
shall utilize reasonable efforts only to timely collect income due the Fund on
the securities and other financial assets and to notify the Fund of relevant
issuer actions including, without limitation, pendency of calls, maturities,
tender or exchange offers.

 

Section 3.3      Bank Accounts. The Custodian shall open and maintain upon the
terms of the Deposit Account Agreement a separate deposit account or accounts in
the United States in the name of the Fund, subject only to draft or order by the
Custodian acting pursuant to the terms of this Agreement. The Custodian shall
credit to the deposit account or accounts, subject to the provisions hereof, all
cash received by the Custodian from or for the account of the Fund, other than
cash maintained by the Fund in a deposit account established and used in
accordance with Rule 17f-3 under the 1940 Act. Funds held by the Custodian for
the Fund may be deposited by the Custodian to its credit as Custodian in the
banking department of the Custodian or in such other banks or trust companies as
it may in its discretion deem necessary or desirable; provided, however, that
(a) every such bank or trust company shall be qualified to act as a custodian
under the 1940 Act and (b) each such bank or trust company and the funds to be
deposited with each such bank or trust company shall on behalf of the Fund be
approved by vote of a majority of the Fund’s Board. The funds shall be deposited
by the Custodian in its capacity as Custodian and shall be withdrawable by the
Custodian only in that capacity.

 

Section 3.4      Collection of Income. Subject to the domestic securities or
other financial assets held in the United States being registered as provided in
Section 3.2, the Custodian shall collect on a timely basis all income and other
payments with respect to the securities and other financial assets and to which
the Fund shall be entitled either by law or pursuant to custom in the securities
business. The Custodian shall collect on a timely basis all income and other
payments with respect to bearer domestic securities if, on the date of payment
by the issuer, the securities are held by the Custodian or its agent. The
Custodian shall present for payment all income items requiring presentation as
and when they become due and shall collect interest when due on securities and
other financial assets held hereunder. The Custodian shall credit income to the
Fund as such income is received or in accordance with the Custodian’s then
current payable date income schedule. Any credit to the Fund in advance of
receipt may be reversed when the Custodian determines that payment will not
occur in due course, and the Fund may be charged at the Custodian’s applicable
rate for time credited.

 

Section 3.5      Delivery Out. The Custodian shall release and deliver out
domestic securities and other financial assets of the Fund held in a U.S.
Securities System, or in an account at the Underlying Transfer Agent, only upon
receipt of, and in accordance with, Proper Instructions on behalf of the Fund,
specifying the domestic securities or financial assets held in the United States
to be delivered out and the person or persons to whom delivery is to be made.
The Custodian shall pay out cash of the Fund upon receipt of, and in accordance
with, Proper Instructions on behalf of the Fund, specifying the amount of the
payment and the person or persons to whom the payment is to be made.

 



-4-

 

 

Section 3.6      Deposit of Fund Assets with the Underlying Transfer Agent.
Underlying Shares of the Fund shall be deposited and held in an account or
accounts maintained with an Underlying Transfer Agent. The Custodian’s only
responsibilities with respect to the Underlying Shares shall be limited to the
following:

 

1)Upon receipt of a confirmation or statement from an Underlying Transfer Agent
that the Underlying Transfer Agent is holding or maintaining Underlying Shares
in the name of the Custodian (or a nominee of the Custodian) for the benefit of
the Fund, the Custodian shall identify by book-entry that the Underlying Shares
are being held by it as custodian for the benefit of the Fund.

 

2)Upon receipt of Proper Instructions to purchase Underlying Shares for the
account of the Fund, the Custodian shall pay out cash of the Fund as so directed
to purchase the Underlying Shares and record the payment from the account of the
Fund on the Custodian’s books and records.

 

3)Upon receipt of Proper Instructions for the sale or redemption of Underlying
Shares for the account of the Fund, the Custodian shall transfer the Underlying
Shares as so directed to sell or redeem the Underlying Shares, record the
transfer from the account of the Fund on the Custodian’s books and records and,
upon the Custodian’s receipt of the proceeds of the sale or redemption, record
the receipt of the proceeds for the account of the Fund on the Custodian’s books
and records.

 

Section 3.7      Proxies. The Custodian shall cause to be promptly executed by
the registered holder of domestic securities or other financial assets held in
the United States of the Fund, if the securities or other financial assets are
registered otherwise than in the name of the Fund or a nominee of the Fund, all
proxies, without indication of the manner in which the proxies are to be voted,
and shall promptly deliver to the Fund such proxies, all proxy soliciting
materials and all notices relating to the securities or other financial assets.

 

Section 3.8      Communications. Subject to the domestic securities or other
financial assets held in the United States being registered as provided in
Section 3.2, the Custodian shall transmit promptly to the Fund all written
information received by the Custodian from issuers of the securities and other
financial assets being held for the Fund. The Custodian shall transmit promptly
to the Fund all written information received by the Custodian from issuers of
the securities and other financial assets whose tender or exchange is sought and
from the party or its agent making the tender or exchange offer. The Custodian
shall also transmit promptly to the Fund all written information received by the
Custodian regarding any class action or other collective litigation relating to
Fund securities or other financial assets issued in the United States and then
held, or previously held, during the relevant class-action period during the
term of this Agreement by the Custodian for the account of the Fund, including,
but not limited to, opt-out notices and proof-of-claim forms. The Custodian does
not support class-action participation by the Fund beyond such forwarding of
written information received by the Custodian.

 



-5-

 

 

Section 4.      Provisions Relating to Rules 17f-5 and 17f-7.

 

Section 4.1.     Definitions. As used in this Agreement, the following terms
have the following meanings:

 

“Country Risk” means all factors reasonably related to the systemic risk of
holding Foreign Assets in a particular country. The factors include but are not
limited to risks arising from the country’s political environment, economic and
financial infrastructure (including any Eligible Securities Depository operating
in the country); prevailing or developing custody, tax and settlement practices;
nationalization, expropriation or other government actions; currency
restrictions, devaluations or fluctuations; market conditions affecting the
orderly execution of securities transactions or the value of assets; the
regulation of the banking and securities industries, including changes in market
rules; and laws and regulations applicable to the safekeeping and recovery of
Foreign Assets held in custody in that country.

 

“Covered Foreign Country” means a country listed on Schedule A, which list of
countries may be amended from time to time at the request of the Fund and with
the agreement of the Foreign Custody Manager.

 

“Eligible Foreign Custodian” has the meaning set forth in Section (a)(1) of
Rule 17f-5.

 

“Eligible Securities Depository” has the meaning set forth in section (b)(1) of
Rule 17f-7.

 

“Foreign Assets” means any of the Fund’s securities or other investments
(including foreign currencies) for which the primary market is outside the
United States, and any cash and cash equivalents that are reasonably necessary
to effect transactions of the Fund in those investments.

 

“Foreign Custody Manager” has the meaning set forth in section (a)(3) of
Rule 17f-5.

 

“Foreign Securities System” means an Eligible Securities Depository listed on
Schedule B.

 

“Rule 17f-5” means Rule 17f-5 promulgated under the 1940 Act.

 

“Rule 17f-7” means Rule 17f-7 promulgated under the 1940 Act.

 

Section 4.2.     The Custodian as Foreign Custody Manager.

 

4.2.1        Delegation. The Fund, by resolution adopted by its Board, hereby
delegates to the Custodian, subject to Section (b) of Rule 17f-5, the
responsibilities set forth in this Section 4.2 with respect to Foreign Assets of
the Fund held outside the United States. The Custodian hereby accepts such
delegation (the Custodian in such delegated capacity is referred to herein as
the Foreign Custody Manager). By giving at least 30 days’ prior written notice
to the Fund, the Foreign Custody Manager may withdraw its acceptance of the
delegated responsibilities generally or with respect to a Covered Foreign
Country designated in the notice. Following the withdrawal, the Custodian shall
have no further responsibility in its capacity as Foreign Custody Manager to the
Fund generally or, as the case may be, with respect to the Covered Foreign
Country so designated.

 



-6-

 

 

4.2.2        Exercise of Care as Foreign Custody Manager. The Foreign Custody
Manager shall exercise reasonable care, prudence and diligence such as a person
having responsibility for the safekeeping of the Foreign Assets would exercise
in performing the delegated responsibilities.

 

4.2.3        Foreign Custody Arrangements. The Foreign Custody Manager shall be
responsible for performing the delegated responsibilities only with respect to
Covered Foreign Countries. The Foreign Custody Manager shall list on Schedule A
for a Covered Foreign Country each Eligible Foreign Custodian selected by the
Foreign Custody Manager to maintain the Foreign Assets of the Fund with respect
to the Covered Foreign Country. The list of Eligible Foreign Custodians may be
amended from time to time upon notice in the sole discretion of the Foreign
Custody Manager. This Agreement constitutes a Proper Instruction by the Fund to
open an account, and to place and maintain Foreign Assets, for the Fund in each
applicable Covered Foreign Country. The Fund shall satisfy the account opening
requirements for the Covered Foreign Country, and the delegation for the Covered
Foreign Country will not be considered to have been accepted by the Custodian
until that satisfaction. If the Foreign Custody Manager receives from the Fund
Proper Instructions directing the Foreign Custody Manager to close the account,
the delegation shall be considered withdrawn, and the Custodian shall
immediately cease to be the Foreign Custody Manager with respect to the Fund for
the Covered Foreign Country.

 

4.2.4        Scope of Delegated Responsibilities: Subject to the provisions of
this Section 4.2, the Foreign Custody Manager may place and maintain Foreign
Assets in the care of an Eligible Foreign Custodian selected by the Foreign
Custody Manager in each applicable Covered Foreign Country. The Foreign Custody
Manager shall determine that (a) the Foreign Assets will be subject to
reasonable care, based on the standards applicable to custodians in the country
in which the Foreign Assets will be held by the Eligible Foreign Custodian,
after considering all factors relevant to the safekeeping of such assets,
including, without limitation the factors specified in Rule 17f-5(c)(1) and
(b) the contract between the Foreign Custody Manager and the Eligible Foreign
Custodian governing the foreign custody arrangements will satisfy the
requirements of Rule 17f-5(c)(2). The Foreign Custody Manager shall establish a
system to monitor (i) the appropriateness of maintaining the Foreign Assets with
the Eligible Foreign Custodian and (ii) the performance of the contract
governing the custody arrangements. If the Foreign Custody Manager determines
that the custody arrangements with an Eligible Foreign Custodian no longer meet
the requirements of Rule 17f-5(c), the Foreign Custody Manager shall so promptly
notify the Fund.

 

4.2.5        Reporting Requirements. The Foreign Custody Manager shall
(a) report the withdrawal of Foreign Assets from an Eligible Foreign Custodian
and the placement of Foreign Assets with another Eligible Foreign Custodian by
providing to the Fund’s Board an amended Schedule A at the end of the calendar
quarter in which the action has occurred, and (b) after the occurrence of any
other material change in the foreign custody arrangements of the Fund described
in this Section 4.2, make a written report to the Board containing a
notification of the change.

 



-7-

 

 

4.2.6        Representations. The Foreign Custody Manager represents to the Fund
that it is a U.S. Bank as defined in Section (a)(7) of Rule 17f-5. The Fund
represents to the Custodian that its Board has (a) determined that it is
reasonable for the Board to rely on the Custodian to perform the
responsibilities delegated pursuant to this Agreement to the Custodian as the
Foreign Custody Manager of the Fund, and (b) considered and determined to accept
such Country Risk as is incurred by placing and maintaining the Foreign Assets
of the Fund in each Covered Foreign Country.

 

4.2.7        Termination By the Fund of the Custodian as Foreign Custody
Manager. By giving at least 30 days’ prior written notice to the Custodian, the
Fund may terminate the delegation to the Custodian as the Foreign Custody
Manager for the Fund. Following the termination, the Custodian shall have no
further responsibility in its capacity as Foreign Custody Manager to the Fund.

 

Section 4.3      Monitoring of Eligible Securities Depositories. The Custodian
shall (a) provide the Fund or its Investment Advisor with an analysis of the
custody risks associated with maintaining assets with the Eligible Securities
Depositories set forth on Schedule B in accordance with Section (a)(1)(i)(A) of
Rule 17f-7 and (b) monitor such risks on a continuing basis and promptly notify
the Fund or its Investment Advisor of any material change in such risks, in
accordance with Section (a)(1)(i)(B) of Rule 17f-7. The Custodian agrees to
exercise reasonable care, prudence and diligence in performing the duties set
forth in this Section 4.3.

 

Section 5. Activities of the Custodian with Respect to Property Held Outside the
United States.

 

Section 5.1.     Holding Securities. Foreign securities and other financial
assets held outside of the United States shall be maintained in a Foreign
Securities System in a Covered Foreign Country through arrangements implemented
by the Custodian or an Eligible Foreign Custodian, as applicable, in the Covered
Foreign Country. The Custodian shall identify on its books as belonging to the
Fund the foreign securities and other financial assets held by each Eligible
Foreign Custodian or Foreign Securities System. The Custodian may hold foreign
securities and other financial assets for all of its customers, including the
Fund, with any Eligible Foreign Custodian in an account that is identified as
the Custodian’s account for the benefit of its customers; provided however, that
(a) the records of the Custodian with respect to foreign securities or other
financial assets of the Fund maintained in the account shall identify those
securities and other financial assets as belonging to the Fund and (b) to the
extent permitted and customary in the market in which the account is maintained,
the Custodian shall require that securities and other financial assets so held
by the Eligible Foreign Custodian be held separately from any assets of the
Eligible Foreign Custodian or of other customers of the Eligible Foreign
Custodian.

 

Section 5.2.     Registration of Foreign Securities. Foreign securities and
other financial assets held outside of the United States maintained in the
custody of an Eligible Foreign Custodian and that are not bearer securities
shall be registered in the name of the Fund or in the name of the Custodian or
in the name of any Eligible Foreign Custodian or in the name of any nominee of
any of the foregoing. The Fund agrees to hold any such nominee harmless from any
liability as a holder of record of the foreign securities or other financial
assets. The Custodian or an Eligible Foreign Custodian reserves the right not to
accept securities or other financial assets on behalf of the Fund under the
terms of this Agreement unless the form of the securities or other financial
assets and the manner in which they are delivered are in accordance with local
market practice.

 



-8-

 

 

Section 5.3.     Indemnification by Eligible Foreign Custodians. Each contract
pursuant to which the Custodian employs an Eligible Foreign Custodian shall, to
the extent possible, require the Eligible Foreign Custodian to indemnify and
hold harmless the Custodian from and against any loss, cost or expense arising
out of or in connection with the Eligible Foreign Custodian’s performance of its
obligations. At the Fund’s election, the Fund shall be entitled to be subrogated
to the rights of the Custodian with respect to any claims against an Eligible
Foreign Custodian as a consequence of any such loss, cost or expense if and to
the extent that the Fund has not been made whole for the loss, cost or expense.
In no event shall the Custodian be obligated to bring suit in its own name or to
allow suit to be brought in its name.

 

Section 5.4      Bank Accounts.

 

5.4.1     General. The Custodian shall identify on its books as for the account
of the Fund the amount of cash (including cash denominated in foreign
currencies) deposited with the Custodian. The Custodian shall maintain cash
deposits in on book currencies on its balance sheet. The Custodian shall be
liable for such balances. If the Custodian is unable to maintain, or market
practice does not facilitate the maintenance for the Fund of a cash balance in a
currency as an on book currency, a deposit account shall be opened and
maintained by the Custodian outside the United States on behalf of the Fund with
an Eligible Foreign Custodian. The Custodian shall not maintain the cash deposit
on its balance sheet. The Eligible Foreign Custodian will be liable for such
balance directly to the Fund. All deposit accounts referred to in this
Section shall be subject only to draft or order by the Custodian or, if
applicable, the Eligible Foreign Custodian acting pursuant to the terms of this
Agreement. Cash maintained in a deposit account and denominated in an “on book”
currency will be maintained under and subject to the laws of the Commonwealth of
Massachusetts. The Custodian will not have any deposit liability for deposits in
any currency that is not an “on book” currency.

 

5.4.2     Non-U.S. Branch and Non-U.S. Dollar Deposits. In accordance with the
laws of the Commonwealth of Massachusetts, the Custodian shall not be required
to repay any deposit made at a non-U.S. branch of the Custodian or any deposit
made with the Custodian and denominated in a non-U.S. dollar currency, if
repayment of the deposit or the use of assets denominated in the non-U.S. dollar
currency is prevented, prohibited or otherwise blocked due to (a) an act of war,
insurrection or civil strife; (b) any action by a non-U.S. government or
instrumentality or authority asserting governmental, military or police power of
any kind, whether such authority be recognized as a de facto or a de jure
government, or by any entity, political or revolutionary movement or otherwise
that usurps, supervenes or otherwise materially impairs the normal operation of
civil authority; or (c) the closure of a non-U.S. branch in order to prevent, in
the reasonable judgment of the Custodian, harm to the employees or property of
the Custodian.

 



-9-

 

 

Section 5.5.      Collection of Income. The Custodian shall use reasonable
commercial efforts to collect all income and other payments with respect to the
Foreign Assets held hereunder to which the Fund shall be entitled. If
extraordinary measures are required to collect the income or payment, the Fund
and the Custodian shall consult as to such measures and as to the compensation
and expenses of the Custodian relating to such measures. The Custodian shall
credit income to the Fund as such income is received or in accordance with the
Custodian’s then current payable date income schedule. Any credit to the Fund in
advance of receipt may be reversed when the Custodian determines that payment
will not occur in due course, and the Fund may be charged at the Custodian’s
applicable rate for time credited. Income on securities or other financial
assets loaned other than from the Custodian’s securities lending program shall
be credited as received.

 

Section 5.6.     Transactions in Foreign Custody Account.

 

5.6.1        Delivery Out. The Custodian or an Eligible Foreign Custodian shall
release and deliver foreign securities or other financial assets held outside of
the United States owned by the Fund and held by the Custodian or such Eligible
Foreign Custodian, or in a Foreign Securities System account, only upon receipt
of Proper Instructions, specifying the foreign securities to be delivered and
the person or persons to whom delivery is to be made. The Custodian shall pay
out, or direct the respective Eligible Foreign Custodian or the respective
Foreign Securities System to pay out, cash of the Fund only upon receipt of
Proper Instructions specifying the amount of the payment and the person or
persons to payment is to be made.

 

5.6.2        Market Conditions. Notwithstanding any provision of this Agreement
to the contrary, settlement and payment for Foreign Assets received for the
account of the Fund and delivery of Foreign Assets maintained for the account of
the Fund may be effected in accordance with the customary established securities
trading or processing practices and procedures in the country or market in which
the transaction occurs, including, without limitation, delivering Foreign Assets
to the purchaser thereof or to a dealer therefor (or an agent for such purchaser
or dealer) with the expectation of receiving later payment for the Foreign
Assets from such purchaser or dealer.

 

5.6.3        Settlement Practices. The Custodian shall provide to the Board the
information with respect to custody and settlement practices in countries in
which the Custodian employs an Eligible Foreign Custodian described on Schedule
C at the time or times set forth on the Schedule. The Custodian may revise
Schedule C from time to time, but no revision shall result in the Board being
provided with substantively less information than had been previously provided
on Schedule C.

 

Section 5.7      Shareholder or Bondholder Rights. The Custodian shall use
reasonable commercial efforts to facilitate the exercise of voting and other
shareholder and bondholder rights, including delivery to the Fund of any
proxies, proxy soliciting materials and all applicable notices received by the
Custodian (or copies or summaries thereof), with respect to foreign securities
and other financial assets held outside the United States, subject always to the
laws, regulations and practical constraints that may exist in the country where
the securities or other financial assets are issued. The Custodian may utilize
Broadridge Financial Solutions, Inc. or another proxy service firm of recognized
standing as its delegate to provide proxy services for the exercise of
shareholder and bondholder rights. Local conditions, including lack of
regulation, onerous procedural obligations, lack of notice and other factors may
have the effect of severely limiting the ability of the Fund to exercise
shareholder and bondholder rights.

 



-10-

 

 

Section 5.8.      Communications. The Custodian shall transmit promptly to the
Fund written information with respect to materials received by the Custodian
through Eligible Foreign Custodians from issuers of the foreign securities and
other financial asset assets being held outside the United States for the
account of the Fund. The Custodian shall transmit promptly to the Fund written
information with respect to materials so received by the Custodian from issuers
of foreign securities whose tender or exchange is sought or from the party or
its agent making the tender or exchange offer. The Custodian shall also transmit
promptly to the Fund all written information received by the Custodian through
Eligible Foreign Custodians from issuers of the foreign securities or other
financial assets issued outside of the United States and being held for the
account of the Fund regarding any class action or other collective litigation
relating to the Fund’s foreign securities or other financial assets issued
outside the United States and then held, or previously held, during the relevant
class-action period during the term of this Agreement by the Custodian via an
Eligible Foreign Custodian for the account of the Fund, including, but not
limited to, opt-out notices and proof-of-claim forms. The Custodian does not
support class-action participation by the Fund beyond such forwarding of written
information received by the Custodian.

 

Section 6.      Foreign Exchange.

 

Section 6.1.      Generally. Upon receipt of Proper Instructions, which for
purposes of this section may also include security trade advices, the Custodian
shall facilitate the processing and settlement of foreign exchange transactions.
Such foreign exchange transactions do not constitute part of the services
provided by the Custodian under this Agreement.

 

Section 6.2.      Fund Elections. The Fund (or its Investment Advisor acting on
its behalf) may elect to enter into and execute foreign exchange transactions
with third parties that are not affiliated with the Custodian, with State Street
Global Markets, which is the foreign exchange division of State Street Bank and
Trust Company and its affiliated companies (“SSGM”), or with a sub-custodian.
Where the Fund or its Investment Advisor gives Proper Instructions for the
execution of a foreign exchange transaction using an indirect foreign exchange
service described in the Client Publications, the Fund (or its Investment
Advisor) instructs the Custodian, on behalf of the Fund, to direct the execution
of such foreign exchange transaction to SSGM or, when the relevant currency is
not traded by SSGM, to the applicable sub-custodian. The Custodian shall not
have any agency (except as contemplated in preceding sentence), trust or
fiduciary obligation to the Fund, its Investment Advisor or any other person in
connection with the execution of any foreign exchange transaction. The Custodian
shall have no responsibility under this Agreement for the selection of the
counterparty to, or the method of execution of, any foreign exchange transaction
entered into by the Fund (or its Investment Advisor acting on its behalf) or the
reasonableness of the execution rate on any such transaction.

 



-11-

 

 

Section 6.3.      Fund Acknowledgement. The Fund acknowledges that in connection
with all foreign exchange transactions entered into by the Fund (or its
Investment Advisor acting on its behalf) with SSGM or any sub-custodian, SSGM
and each such sub-custodian:

 

(i)shall be acting in a principal capacity and not as broker, agent or fiduciary
to the Fund or its Investment Advisor;

 

(ii)shall seek to profit from such foreign exchange transactions, and are
entitled to retain and not disclose any such profit to the Fund or its
Investment Advisor; and

 

(iii)shall enter into such foreign exchange transactions pursuant to the terms
and conditions, including pricing or pricing methodology, (a) agreed with the
Fund or its Investment Advisor from time to time or (b) in the case of an
indirect foreign exchange service, (i) as established by SSGM and set forth in
the Client Publications with respect to the particular foreign exchange
execution services selected by the Fund or the Investment Advisor or (ii) as
established by the sub-custodian from time to time.

 

Section 6.4.      Transactions by State Street. The Custodian or its affiliates,
including SSGM, may trade based upon information that is not available to the
Fund (or its Investment Advisor acting on its behalf), and may enter into
transactions for its own account or the account of clients in the same or
opposite direction to the transactions entered into with the Fund (or its
Investment Manager), and shall have no obligation, under this Agreement, to
share such information with or consider the interests of their respective
counterparties, including, where applicable, the Fund or the Investment Advisor.

 

Section 7.      Contractual Settlement Services (Purchase/Sales).

 

Section 7.1      General. The Custodian shall, in accordance with the terms set
out in this Section 7, debit or credit the appropriate deposit account of the
Fund on a contractual settlement basis in connection with the purchase of
securities or other financial assets for the Fund or the receipt of the proceeds
of the sale or redemption of securities or other financial assets.

 

Section 7.2      Provision of Services. The services described in Section 7.1
(the “Contractual Settlement Services”) shall be provided for the securities and
other financial assets and in such markets as the Custodian may advise from time
to time. The Custodian may terminate or suspend any part of the provision of the
Contractual Settlement Services at its sole discretion immediately upon notice
to the Fund, including, without limitation, in the event of force majeure events
affecting settlement, any disorder in markets, or other changed external
business circumstances affecting the markets or the Fund.

 

Section 7.3      Purchase Consideration. The consideration payable in connection
with a purchase transaction shall be debited from the appropriate deposit
account of the Fund as of the time and date that funds would ordinarily be
required to settle the transaction in the applicable market in accordance with
prevailing standards for transactions by institutions. The Custodian shall
promptly recredit the amount at the time that the Fund notifies the Custodian by
Proper Instruction that the transaction has been canceled.

 

Section 7.4      Sales and Redemptions. A provisional credit of an amount equal
to the net sale price for a sale or redemption of securities or other financial
assets shall be made to the account of the Fund as if the amount had been
received as of the close of business on the date on which good funds would
ordinarily be immediately available in the applicable market in accordance with
prevailing standards for transactions by institutions. The provisional credit
will be made conditional upon the Custodian having received Proper Instructions
with respect to, or reasonable notice of, the transaction, as applicable; and
the Custodian or its agent having possession of the securities of other
financial assets (excluding financial assets subject to any third party lending
arrangement entered into by the Fund) associated with the transaction in good
deliverable form and not being aware of any facts which would lead the Custodian
or its agent to believe that the transaction will not settle in the time period
ordinarily applicable to such transactions in the applicable market.

 



-12-

 

 

Section 7.5.      Reversals of Provisional Credits or Debits. The Custodian
shall have the right to reverse any provisional credit or debit given in
connection with the Contractual Settlement Services at any time when the
Custodian believes, in its reasonable judgment, that such transaction will not
settle in accordance with its terms or amounts due pursuant thereto, will not be
collectable or where the Custodian has not been provided Proper Instructions
with respect thereto, as applicable. The Fund shall be responsible for any costs
or liabilities resulting from such reversal. Upon such reversal, a sum equal to
the credited or debited amount shall become immediately payable by the Fund to
the Custodian and may be debited from any deposit or other account held for
benefit of the Fund.

 

Section 8.      Tax Services.

 

Section 8.1      Fund Information. The Fund will provide documentary evidence of
its tax domicile, organizational specifics and other documentation and
information as may be required by the Custodian from time to time for tax
purposes, including, without limitation, information relating to any special
ruling or treatment to which the Fund may be entitled that is not applicable to
the general nationality and category of person to which the Fund belongs under
general laws and treaty obligations and documentation and information required
in relation to countries where the Fund engages or proposes to engage in
investment activity or where Fund assets are or will be held. The provision of
such documentation and information shall be deemed to be a Proper Instruction,
upon which the Custodian shall be entitled to rely and act. In giving such
documentation and information, the Fund represents and warrants that it is true
and correct in all material respects and that it will promptly provide the
Custodian with all necessary corrections or updates upon becoming aware of any
changes or inaccuracies in the documentation or information supplied.

 

Section 8.2      Tax Responsibility. The Fund shall be liable for all taxes
(including Taxes, as defined below) relating to its investment activity,
including with respect to any cash or securities held by the Custodian on behalf
of the Fund or any transactions related thereto. Subject to compliance by the
Fund with its obligations under Section 8.1, the Custodian shall withhold (or
cause to be withheld) the amount of any Tax which is required to be withheld
under applicable law in connection with the collection on behalf of the Fund
pursuant to this Agreement of any dividend, interest income or other
distribution with respect to any security and the proceeds or income from the
sale or other transfer of any security held by the Custodian. If any Taxes
become payable with respect to any prior payment made to the Fund by the
Custodian or otherwise, the Custodian may apply any credit balance in the Fund’s
deposit account to the extent necessary to satisfy such Tax obligation. The Fund
shall remain liable for any tax deficiency. The Custodian is not liable for any
tax obligations relating to the Fund, other than those Tax services as set out
specifically in this Section 8. The Fund agrees that the Custodian is not, and
shall not be deemed to be, providing tax advice or tax counsel. The capitalized
terms “Tax” or “Taxes” means any withholding or capital gains tax, stamp duty,
levy, impost, charge, assessment, deduction or related liability, including any
addition to tax, penalty or interest imposed on or in respect of (i) cash or
securities, (ii) the transactions effected under this Agreement, or (iii) the
Fund.

 



-13-

 

 

Section 8.3      Tax Relief. The Custodian will provide tax relief services in
relation to designated markets as may be specified from time to time in the
Client Publications. Subject to the preceding sentence and compliance by the
Fund with its obligations under Section 8.1, the Custodian will apply for a
reduction of withholding tax and refund of any tax paid or tax credits which
apply in each applicable market in respect of income payments on securities for
the benefit of the Fund. Unless otherwise informed by the Fund, the Custodian
shall be entitled to apply categorical treatment of the Fund according to its
nationality, particulars of its organization and other relevant details supplied
by the Fund.

 

Section 9.      Payments for Sales or Redemptions of Fund Interests.

 

Section 9.1      Payment for Fund Interests Issued. The Custodian shall receive
from the distributor of Fund Interests of the Fund or from the Fund’s transfer
agent (the “Transfer Agent”) and deposit into the account of the Fund such
payments as are received for Fund Interests issued or sold from time to time by
the Fund. The Custodian will provide timely notification to the Fund and the
Transfer Agent of any receipt of the payments by the Custodian.

 

Section 9.2      Payment for Fund Interests Redeemed or Repurchased. Upon
receipt of instructions from the Transfer Agent, the Custodian shall set aside
funds of the Fund to the extent available for payment to holders of Fund
Interests who have delivered to the Transfer Agent a request for redemption or
repurchase of their Fund Interests. The Custodian is authorized upon receipt of
instructions from the Transfer Agent to wire funds to or through a commercial
bank designated by the applicable interest holders. If the Custodian furnishes a
check to a holder in payment for the redemption or repurchase of the holder’s
Fund Interests and the check is drawn on the Custodian, the Custodian shall
honor the check so long as the check is presented to the Custodian in accordance
with the Deposit Account Agreement and such procedures and controls as are
mutually agreed upon from time to time between the Fund and the Custodian.

 

Section 10.       Proper Instructions.

 

Section 10. 1      Form and Security Procedures. Proper Instructions may be in
writing signed by the authorized individual or individuals or may be in a tested
communication or in a communication utilizing access codes effected between
electro-mechanical or electronic devices or may be by such other means and
utilizing such intermediary systems and utilities as may be agreed to from time
to time by the Custodian and the individual or organization giving the
instruction, provided that the Fund has followed any security procedures agreed
to from time to time by the Fund and the Custodian. The Custodian may agree to
accept oral instructions, and in such case oral instructions will be considered
Proper Instructions. The Fund shall cause all oral instructions to be confirmed
in writing, but the Fund’s failure to do so shall not affect the Custodian’s
authority to rely on the oral instructions.

 



-14-

 

 

 

Section 10.2      Reliance on Officer’s Certificate. Concurrently with the
execution of this Agreement, and from time to time thereafter, as appropriate,
the Fund shall deliver to the Custodian an officer’s certificate setting forth
the names, titles, signatures and scope of authority of all individuals
authorized to give Proper Instructions or any other notice, request, direction,
instruction, certificate or instrument on behalf of the Fund. The certificate
may be accepted and conclusively relied upon by the Custodian and shall be
considered to be in full force and effect until receipt by the Custodian of a
similar certificate to the contrary and the Custodian has had a reasonable time
to act thereon.

 

Section 10.3      Untimely Proper Instructions. If the Custodian is not provided
with reasonable time to execute a Proper Instruction (including any Proper
Instruction not to execute, or any other modification to, a prior Proper
Instruction), the Custodian will use good faith efforts to execute the Proper
Instruction but will not be responsible or liable if the Custodian’s efforts are
not successful (including any inability to change any actions that the Custodian
had taken pursuant to the prior Proper Instruction). The inclusion of a
statement of purpose or intent (or any similar notation) in a Proper Instruction
shall not impose any additional obligations on the Custodian or condition or
qualify its authority to effect the Proper Instruction. The Custodian will not
assume a duty to ensure that the stated purpose or intent is fulfilled and will
have no responsibility or liability when it follows the Proper Instruction
without regard to such purpose or intent.

 

Section 11.      Actions Permitted without Express Authority.

 

The Custodian may in its discretion, without express authority from the Fund on
behalf of the Fund:

 

1)Make payments to itself or others for minor and routine expenses of handling
securities or other financial assets relating to its duties under this
Agreement; provided that all such payments shall be accounted for to the Fund;

 

2)Surrender securities or other financial assets in temporary form for
securities or other financial assets in definitive form;

 

3)Endorse for collection, in the name of the Fund, checks, drafts and other
negotiable instruments; and

 

4)In general, attend to all non-discretionary details in connection with the
sale, exchange, substitution, purchase, transfer and other dealings with the
securities and other financial assets of the Fund except as otherwise directed
by the applicable Board.

 

Section 12.      Records.

 

The Custodian shall with respect to the Fund create and maintain all records
relating to its activities and obligations under this Agreement in such manner
as will meet the obligations of the Fund under the 1940 Act, with particular
attention to Section 31 thereof and Rules 31a-1 and 31a-2 thereunder. All such
records shall be the property of the Fund and shall at all times during the
regular business hours of the Custodian be open for inspection by duly
authorized officers, employees or agents of the Fund and employees and agents of
the SEC. The Custodian shall, at the Fund’s request, supply the Fund with a
tabulation of securities owned by the Fund and held by the Custodian and shall,
when requested to do so by the Fund and for such compensation as shall be agreed
upon between the Fund and the Custodian, include certificate numbers in such
tabulations. In the event that the Custodian is requested or authorized by the
Fund, or required by subpoena, administrative order, court order or other legal
process, applicable law or regulation, or required in connection with any
investigation, examination or inspection of the Fund by state or federal
regulatory agencies, to produce the records of the Fund or the Custodian’s
personnel as witnesses, the Fund agrees to pay the Custodian for the Custodian’s
time and expenses, as well as the fees and expenses of the Custodian’s counsel,
incurred in responding to such request, order or requirement.

 



-15-

 

 

Section 13.      Fund’s Independent Accountants.

 

Section 13.1      Opinions. The Custodian shall take all reasonable action, as
the Fund may from time to time request, to obtain from year to year favorable
opinions from the Fund’s independent accountants with respect to its activities
hereunder in connection with the preparation of the Fund’s Form N-2 and
Form 10-K or other annual reports to the SEC and with respect to any other
requirements thereof.

 

Section 13.2      Reports. Upon reasonable request of a Fund, the Custodian
shall provide the Fund with a copy of the Custodian’s Service Organizational
Control (SOC) 1 reports prepared in accordance with the requirements of AT
section 801, Reporting on Controls at a Service Organization (formerly Statement
on Standards for Attestation Engagements (SSAE) No. 16). The Custodian shall use
commercially reasonable efforts to provide the Fund with such reports as the
Fund may reasonably request or otherwise reasonably require to fulfill its
duties under Rule 38a-1 of the 1940 Act or similar legal and regulatory
requirements.

 

Section 14.      Custodian’s Standard of Care; Exculpation.

 

14.1        Standard of Care. In carrying out the provisions of this Agreement,
the Custodian shall act (i) with reasonable care and in good faith, (ii) without
negligence, fraud, willful misconduct, willful omission or bad faith, and
(iii) with the level of skill and care which would be expected from a reasonably
skilled and experienced professional provider of services similar to the
services provided under this Agreement (the “Standard of Care”). Subject to the
terms of the Agreement, including any exculpatory language, the Custodian shall
have no liability for any error of judgment or mistake of law or for any loss or
damage resulting from the performance or nonperformance of its duties hereunder
unless and to the extent the Custodian fails to exercise such Standard of Care.

 

14.2        Reliance on Proper Instructions. The Custodian shall be entitled
conclusively to rely and act upon Proper Instructions until the Custodian has
received notice of any change from the Fund and has had a reasonable time to act
thereon. The Custodian may act on a Proper Instruction if it reasonably believes
that it contains sufficient information and may refrain from acting on any
Proper Instructions until such time that it has determined, in its sole
discretion, that is has received any required clarification or authentication of
Proper Instructions. The Custodian may rely upon and shall be protected in
acting upon any Proper Instruction or any other instruction, notice, request,
consent, certificate or other instrument or paper reasonably believed by it in
good faith to be genuine and to have been properly executed by or on behalf of
the Fund.

 



-16-

 

 

14.3        Other Reliance. The Custodian is authorized and instructed to rely
upon the information that the Custodian receives from the Fund or any third
party on behalf of the Fund. The Custodian shall have no responsibility to
review, confirm or otherwise assume any duty with respect to the accuracy or
completeness of any information supplied to it by or on behalf of the Fund. The
Custodian shall have no liability in respect of any loss, cost or expense
incurred or sustained by the Fund arising from the performance of the
Custodian’s duties hereunder in reliance upon records that were maintained for
the Fund by any individual or organization, other than the Custodian, prior to
the Custodian’s appointment as custodian hereunder. The Custodian shall be
entitled to rely on and may act upon advice of reputable external counsel (who
may be counsel for the Fund) on all matters and shall be without liability for
any action reasonably taken or omitted in good faith in accordance with such
advice.

 

14.4        Liability for Foreign Custodians. The Custodian shall be liable for
the acts or omissions of an Eligible Foreign Custodian to the same extent as if
the action or omission were performed by the Custodian itself, taking into
account the facts and circumstances and the established local market practices
and laws prevailing in the particular jurisdiction in which the Fund elects to
invest.

 

14.5        Insolvency and Country Risk. The Custodian shall in no event be
liable for (a) the insolvency of any Eligible Foreign Custodian, (b) the
insolvency of any depositary bank maintaining in a deposit account cash
denominated in any currency other than an “on book” currency, or (c) any loss,
cost or expense incurred or sustained by the Fund resulting from or caused by
Country Risk.

 

14.6        Force Majeure and Third Party Actions. The Custodian shall be
without responsibility or liability to the Fund for: (a) events or circumstances
beyond the reasonable control of the Custodian, including, without limitation,
the interruption, suspension or restriction of trading on or the closure of any
currency or securities market or system, power or other mechanical or
technological failures or interruptions, computer viruses or communications
disruptions, work stoppages, natural disasters, acts of war, revolution, riots
or terrorism or other similar force majeure events or acts; (b) errors by the
Fund, its Investment Advisor or any other duly authorized person in their
instructions to the Custodian; (c) the insolvency of or acts or omissions by a
U.S. Securities System, Foreign Securities System, Underlying Transfer Agent or
domestic sub-custodian designated pursuant to Section 2.2; (d) the failure of
the Fund, its Investment Advisor, or any duly authorized individual or
organization to adhere to the Custodian’s operational policies and procedures;
(e) any delay or failure of any broker, agent, securities intermediary or other
intermediary, central bank or other commercially prevalent payment or clearing
system to deliver to the Custodian’s sub-custodian or agent securities or other
financial assets purchased or in the remittance or payment made in connection
with securities or other financial assets sold; (f) any delay or failure of any
organization in charge of registering or transferring securities or other
financial assets in the name of the Custodian, the Fund, the Custodian’s
sub-custodians, nominees or agents including non-receipt of bonus, dividends and
rights and other accretions or benefits; (g) delays or inability to perform its
duties due to any disorder in market infrastructure with respect to any
particular security, other financial asset, U.S. Securities System or Foreign
Securities System; and (h) the effect of any provision of any law or regulation
or order of the United States of America, or any state thereof, or any other
country, or political subdivision thereof or of any court of competent
jurisdiction.

 



-17-

 

 

14.7        Indirect/Special/Consequential Damages. Notwithstanding any other
provision set forth herein, in no event shall the Custodian be liable for any
special, indirect, incidental, punitive or consequential damages of any kind
whatsoever (including, without limitation, lost profits) with respect to the
services provided pursuant to this Agreement, regardless of whether either party
has been advised of the possibility of such damages.

 

14.8        Delivery of Property. The Custodian shall not be responsible for any
securities or other assets of the Fund which are not received by the Custodian
or which are delivered out in accordance with Proper Instructions. The Custodian
shall not be responsible for the title, validity or genuineness of any
securities or other assets or evidence of title thereto received by it or
delivered by it pursuant to this Agreement.

 

14.9        No Investment Advice. The Custodian has no responsibility to monitor
or oversee the investment activity undertaken by the Fund or its Investment
Advisor. The Custodian has no duty to ensure or to inquire whether an Investment
Advisor complies with any investment objectives or restrictions agreed upon
between the Fund and the Investment Advisor or whether the Investment Advisor
complies with its legal obligations under applicable securities laws or other
laws, including laws intended to protect the interests of investors. The
Custodian shall neither assess nor take any responsibility or liability for the
suitability or appropriateness of the investments made by the Fund.

 

14.10      Communications. The Custodian shall not be liable for any untimely
exercise of any tender, exchange or other right or power in connection with
securities or other financial assets of the Fund at any time held by the
Custodian unless (a) the Custodian or the Eligible Foreign Custodian is in
actual possession of such securities or other financial assets, (b) the
Custodian receives Proper Instructions with regard to the exercise of the right
or power, and (c) both of the conditions referred to in the foregoing clauses
(a) and (b) have been satisfied at least three business days prior to the date
on which the Custodian is to take action to exercise the right or power.

 

14.11      Loaned Securities. Income due to the Fund on securities or other
financial assets loaned shall be the responsibility of the Fund. The Custodian
will have no duty or responsibility in connection with loaned securities or
other financial assets, other than to provide the Fund with such information or
data as may be necessary to assist the Fund in arranging for the timely delivery
to the Custodian of the income to which the Fund is entitled.

 

14.12      Trade Counterparties. The Fund’s receipt of securities or other
financial assets from a counterparty in connection with any of its purchase
transactions and its receipt of cash from a counterparty in connection with any
sale, repurchase or redemption of securities or other financial assets will be
at the Fund’s sole risk, and the Custodian shall not be obligated to make
demands on the Fund’s behalf if the Fund’s counterparty defaults. If the Fund’s
counterparty fails to deliver securities, other financial assets or cash, the
Custodian will, as its sole responsibility, notify the Fund’s Investment Advisor
of the failure within a reasonable time after the Custodian became aware of the
failure.

 



-18-

 

 

Section 15.      Compensation and Indemnification of Custodian; Security
Interest.

 

Section. 15.1     Compensation. The Custodian shall be entitled to reasonable
compensation for its services and expenses as agreed upon from time to time
between the Fund and the Custodian.

 

Section 15.2      Indemnification. The Fund agrees to indemnify the Custodian
and to hold the Custodian harmless from and against any loss, cost or expense
sustained or incurred by the Custodian in acting or omitting to act under or in
respect of this Agreement in accordance with the Standard of Care set forth in
Section 14.1, including, without limitation, (a) the Custodian’s compliance with
Proper Instructions and (b) in connection with the provision of services to the
Fund pursuant to Section 8, any obligations, including taxes, withholding and
reporting requirements, claims for exemption and refund, additions for late
payment, interest, penalties and other expenses, that may be assessed against
the Fund or the Custodian as custodian of the assets of the Fund. If the Fund
instructs the Custodian to take any action with respect to securities or other
financial assets, and the action involves the payment of money or may, in the
opinion of the Custodian, result in the Custodian or its nominee assigned to the
Fund being liable therefor, the Fund, as a prerequisite to the Custodian taking
the action, shall provide to the Custodian at the Custodian’s request such
further indemnification in an amount and form satisfactory to the Custodian.

 

Section 15.3      Security Interest. The Fund hereby grants to the Custodian, to
secure the payment and performance of the Fund’s obligations under this
Agreement, whether contingent or otherwise, a security interest in and right of
recoupment and setoff against all cash and all securities and other financial
assets at any time held for the account of the Fund by or through the Custodian.
The obligations include, without limitation, the Fund’s obligations to reimburse
the Custodian if the Custodian or any of its affiliates, subsidiaries or agents
advances cash or securities or other financial assets to the Fund for any
purpose (including but not limited to settlements of securities or other
financial assets, foreign exchange contracts and assumed settlement), or in the
event that the Custodian or its nominee shall incur or be assessed any taxes,
charges, expenses, assessments, claims or liabilities in connection with the
performance of this Agreement, except such as may arise from its or its
nominee’s own negligence, as well as the Fund’s obligation to compensate the
Custodian pursuant to Section 15.1 or indemnify the Custodian pursuant to
Section 15.2. Should the Fund fail to reimburse or otherwise pay the Custodian
any obligation under this Agreement promptly, the Custodian shall have the
rights and remedies of a secured party under this Agreement, the UCC and other
applicable law, including the right to utilize available cash and to sell or
otherwise dispose of the Fund’s assets to the extent necessary to obtain payment
or reimbursement.  The Custodian may at any time decline to follow Proper
Instructions to deliver out cash, securities or other financial assets if the
Custodian determines in its reasonable discretion that, after giving effect to
the Proper Instructions, the cash, securities or other financial assets
remaining will not have sufficient value fully to secure the Fund's payment or
reimbursement obligations, whether contingent or otherwise.

 



-19-

 

 

Section 16.      Effective Period and Termination.

 

Section 16.1      Term. This Agreement shall remain in full force and effect for
an initial term ending one (1) year from the effective date (the “Initial
Term”). After the expiration of the Initial Term, this Agreement shall
automatically renew for successive one-year terms unless a written notice of
non-renewal is delivered by the non-renewing party no later than ninety (90)
days prior to the expiration of the Initial Term or any renewal term, as the
case may be. A written notice of non-renewal may be given as to the Fund. The
termination of this Agreement by some but not all of the Funds shall not affect
the validity of this Agreement with regard to the remaining Funds.

 

Section 16.2      Termination. Either party may terminate this Agreement as to
the Fund: (a) in the event of the other party’s material breach of a material
provision of this Agreement that the other party has either failed to cure, or
failed to establish a remedial plan to cure that is reasonably acceptable to the
non-breaching party, within 60 days’ written notice being given by the
non-breaching party of the breach, or (b) in the event of the appointment of a
conservator or receiver for the other party, the commencement by or against the
other party of a bankruptcy or insolvency case or proceeding, or upon the
happening of a like event to the other party at the direction of an appropriate
agency or court of competent jurisdiction.

 

Section 16.3      Payments Owing to the Custodian. Upon termination of this
Agreement pursuant to Section 16.1 or 16.2 the Fund shall pay to the Custodian
any compensation then due and shall reimburse the Custodian for its other fees,
expenses and charges. In the event of: (a) the Fund's termination of this
Agreement during the Initial Term for any reason other than as set forth in
Section 16.1 or 16.2 (or, in the case of an additional Fund added to this
Agreement pursuant to Section 20.13 hereof, a termination occurring within one
year of the date such Fund is added to the Agreement), or (b) a transaction not
in the ordinary course of business pursuant to which the Custodian is not
retained to continue providing services hereunder to the Fund (or its respective
successor), the Fund shall pay to the Custodian any compensation due through the
end of the Initial Term (based upon the average monthly compensation previously
earned by the Custodian with respect to the Fund) and shall reimburse the
Custodian for its other fees, expenses and charges. Upon receipt of such payment
and reimbursement, the Custodian will deliver the Fund’s cash and its securities
and other financial assets as set forth in Section 17.

 

Section 16.4      Exclusions. No payment will be required pursuant to clause
(b) of Section 16.3 in the event of any transaction consisting of (a) the
liquidation or dissolution of the Fund and distribution of the Fund’s assets as
a result of the Board’s determination in its reasonable business judgment that
the Fund is no longer viable, (b) a merger of the Fund into, or the
consolidation of the Fund with, another organization or series, or (c) the sale
by the Fund of all or substantially all of its assets to another organization or
series and, in the case of a transaction referred to in the foregoing clause
(b) or (c)  the Custodian is retained to continue providing services to the Fund
(or its respective successor) on substantially the same terms as this Agreement.

 

Section 16.5      Effect of Termination. Following termination, the Custodian
shall have no further responsibility to forward information under Section 3.8 or
5.8. The provisions of Sections 8, 14, 15 and 17 of this Agreement shall survive
termination of this Agreement.

 



-20-

 

 

Section 17.      Successor Custodian.

 

Section 17.1      Successor Appointed. If a successor custodian shall be
appointed for the Fund by its Board, the Custodian shall, upon termination of
this Agreement and receipt of Proper Instructions, deliver to the successor
custodian at the office of the Custodian, duly endorsed and in the form for
transfer, all cash and all securities and other financial assets of the Fund
then held by the Custodian hereunder and shall transfer to an account of the
successor custodian all of the securities and other financial assets of the Fund
held in a U.S. Securities System or Foreign Securities System or at the
Underlying Transfer Agent.

 

Section 17.2      No Successor Appointed. If no such successor custodian shall
be appointed, the Custodian shall, in like manner, upon receipt of Proper
Instructions, deliver at the office of the Custodian and transfer the cash and
the securities and other financial assets of the Fund in accordance with the
Proper Instructions.

 

Section 17.3      No Successor Appointed and No Proper Instructions. If no
successor custodian has been appointed and no Proper Instructions have been
delivered to the Custodian on or before the termination of this Agreement, then
the Custodian shall have the right to deliver to a bank or trust company, which
is a “bank” as defined in the 1940 Act, doing business in Boston, Massachusetts,
or New York, New York, of its own selection, all cash and all securities and
other financial assets of the Fund then held by the Custodian hereunder, and to
transfer to an account of the bank or trust company all of the securities and
other financial assets of the Fund held in any U.S. Securities System or Foreign
Securities System or at the Underlying Transfer Agent. The transfer will be on
such terms as are contained in this Agreement or as the Custodian may otherwise
reasonably negotiate with the bank or trust company. Any compensation payable to
the bank or trust company, and any cost or expense incurred by the Custodian, in
connection with the transfer shall be for the account of the Fund.

 

Section 17.4      Remaining Property. If any cash or any securities or other
financial assets of the Fund held by the Custodian hereunder remain held by the
Custodian after the termination of this Agreement owing to the failure of the
Fund to provide Proper Instructions, the Custodian shall be entitled to fair
compensation for its services during such period as the Custodian holds the cash
or the securities or other financial assets (the existing agreed-to compensation
at the time of termination shall be one indicator of what is considered fair
compensation). The provisions of this Agreement relating to the duties,
exculpation and indemnification of the Custodian shall apply in favor of the
Custodian during such period.

 

Section 17.5      Reserves. Notwithstanding the foregoing provisions of this
Section 17, the Custodian may retain cash or securities or other financial
assets of the Fund as a reserve reasonably established by the Custodian to
secure the payment or performance of any obligations of the Fund secured by a
security interest or right of recoupment or setoff in favor of the Custodian.

 

Section 18. Remote Access Services Addendum. The Custodian and the Fund agree to
be bound by the terms of the Remote Access Services Addendum attached hereto as
Exhibit A. The Fund acknowledges that the data and information it will be
accessing from the Custodian is unaudited and may not be accurate due to
inaccurate pricing of securities, delays of a day or more in updating the
relevant account and other causes for which the Custodian will not be liable to
the Fund.

 



-21-

 

 

Section 19. Loan Services Addendum.     If the Fund directs the Custodian in
writing to perform loan services, the Custodian and the Fund will be bound by
the terms of the Loan Services Addendum attached hereto as Exhibit B. The Fund
shall reimburse Custodian for its fees and expenses related thereto as agreed
upon from time to time in writing by the Fund and the Custodian.

 

Section 20. General.

 

Section 20.1 Governing Law. Any and all matters in dispute between the parties
hereto, whether arising from or relating to this Agreement, shall be governed by
and construed in accordance with laws of the Commonwealth of Massachusetts,
without giving effect to any conflict of laws rules. Likewise, the law
applicable to all issues in Article 2(1) of the Hague Convention on the Law
Applicable to Certain Rights in respect of Securities Held with an Intermediary
is the law in force in the Commonwealth of Massachusetts.

 

Section 20.2 Prior Agreements; Amendments. This Agreement supersedes all prior
agreements between the Fund and the Custodian relating to the custody of the
Fund’s assets. This Agreement may be amended at any time in writing by mutual
agreement of the parties hereto.

 

Section 20.3 Assignment; Delegation. This Agreement may not be assigned by
(a) any Fund without the written consent of the Custodian or (b) the Custodian
without the written consent of each applicable Fund, except that the Custodian
may assign this Agreement to a successor of all or a substantial portion of its
business, or to an affiliate of the Custodian. The Custodian shall retain the
right to employ agents, subcontractors, consultants or other third parties,
including, without limitation, affiliates (each, a “Delegate” and collectively,
the “Delegates”) to provide or assist it in the provision of any part of the
non-custodial services described herein or the discharge of any other
non-custodial obligations or duties under this Agreement without the consent or
approval of any Fund. Except as otherwise provided below, the Custodian shall be
responsible for the acts and omissions of any such Delegate so employed as if
the Custodian had committed such acts and omissions itself. The Custodian shall
be responsible for the compensation of its Delegates. Notwithstanding the
foregoing, in no event shall the term Delegate include sub-custodians, Eligible
Foreign Custodians, U.S. Securities Systems and Foreign Securities Systems, and
the Custodian shall have no liability for their acts or omissions except as
otherwise expressly provided elsewhere in this Agreement. The liability of the
Custodian for the acts and omissions of sub-custodians, Eligible Foreign
Custodians, U.S. Securities Systems and Foreign Securities Systems shall be as
set forth in Section 14 above.

 

Section 20.4 Interpretive and Additional Provisions. In connection with the
operation of this Agreement, the Custodian and the Fund may from time to time
agree on such provisions interpretive of or in addition to the provisions of
this Agreement as may in their joint opinion be consistent with the general
tenor of this Agreement. Any such interpretive or additional provisions shall be
in a writing signed by all parties, provided that no such interpretive or
additional provisions shall contravene any applicable laws or regulations or any
provision of the Fund’s organic record and Prospectus. No interpretive or
additional provisions made as provided in the preceding sentence shall be an
amendment of this Agreement.

 



-22-

 

 

Section 20.5 The Parties; Representations and Warranties.

 

20.5.1     Fund Representations and Warranties. The Fund hereby represents and
warrants that (a) it is duly organized and validly existing in good standing in
its jurisdiction of organization; (b) it has the requisite power and authority
under applicable law and its organic record to enter into and perform this
Agreement; (c) all requisite proceedings have been taken to authorize it to
enter into and perform this Agreement; (d) no legal or administrative
proceedings have been instituted or threatened which would materially impair the
Fund’s ability to perform its duties and obligations under this Agreement; and
(e) its entering into this Agreement shall not cause a material breach or be in
material conflict with any other agreement or obligation of the Fund or any law
or regulation applicable to it.

 

20.5.2     Custodian Representations and Warranties. The Custodian hereby
represents and warrants that (a) it is a trust company, duly organized and
validly existing under the laws of the Commonwealth of Massachusetts; (b) it has
the requisite power and authority to carry on its business in the Commonwealth
of Massachusetts; (c) all requisite proceedings have been taken to authorize it
to enter into and perform this Agreement; (d) no legal or administrative
proceedings have been instituted or threatened which would materially impair the
Custodian’s ability to perform its duties and obligations under this Agreement;
(e) its entering into this Agreement shall not cause a material breach or be in
material conflict with any other agreement or obligation of the Custodian or any
law or regulation applicable to it; and (f) it is a Massachusetts chartered
trust company and a member of the Federal Reserve System.

 

Section 20.6 Notices. Any notice, instruction or other communication required to
be given hereunder will, unless otherwise provided in this Agreement, be in
writing and may be sent by hand, or by facsimile transmission, or overnight
delivery by any recognized delivery service, to the parties at the following
addresses or such other addresses as may be notified by any party from time to
time.

 

To the Fund:                                      MSC Income Fund, Inc.

c/o Main Street Capital Corporation

1300 Post Oak Blvd, 8th Floor

Houston, TX 77056

Attn: Jason B. Beauvais

Telephone: 713-350-6043

Email: jbeauvais@mainstcapital.com

Attn: Cory E. Gilbert

Telephone: 972-740-4119

Email: cgilbert@mainstcapital.com

 

To the Custodian:                             State Street Bank and Trust
Company

100 Summer Street, Floor 5

Boston, MA 02110

Attention: Fred Willshire

State Street Alternative Investment Solutions

Facsimile No.: 212-651-2393

Telephone No.: 617-662-7245

 



-23-

 

 

with a copy to:                   State Street Bank and Trust Company

Legal Division – Global Services Americas

One Lincoln Street

Boston, MA 02111

Attention: Senior Vice President and Senior Managing Counsel

 

Section 20.7 Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all such
counterparts taken together shall constitute one and the same Agreement.
Counterparts may be executed in either original or electronically transmitted
form (e.g., faxes or emailed portable document format (PDF) form), and the
parties hereby adopt as original any signatures received in electronically
transmitted form.

 

Section 20.8 Severability; No Waiver. If any provision of this Agreement shall
be held to be invalid, unlawful or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired. The failure of a party hereto to insist upon strict adherence to any
term of this Agreement on any occasion or the failure of a party hereto to
exercise or any delay in exercising any right or remedy under this Agreement
shall not constitute a waiver of any the term, right or remedy or a waiver of
any other rights or remedies, and no single or partial exercise of any right or
remedy under this Agreement shall prevent any further exercise of the right or
remedy or the exercise of any other right or remedy.

 

Section 20.9      Confidentiality. All information provided under this Agreement
by a party (the “Disclosing Party”) to the other party (the “Receiving Party”)
regarding the Disclosing Party’s business and operations shall be treated as
confidential. Subject to Section 20.10 below, all confidential information
provided under this Agreement by Disclosing Party shall be used, including
disclosure to third parties, by the Receiving Party, or its agents or service
providers, solely for the purpose of performing or receiving the services and
discharging the Receiving Party’s other obligations under the Agreement or
managing the business of the Receiving Party and its affiliates, including
financial and operational management and reporting, risk management, legal and
regulatory compliance and client service management. The foregoing shall not be
applicable to any information (a) that is publicly available when provided or
thereafter becomes publicly available, other than through a breach of this
Agreement, (b) that is independently derived by the Receiving Party without the
use of any information provided by the Disclosing Party in connection with this
Agreement, (c) that is disclosed to comply with any legal or regulatory
proceeding, investigation, audit, examination, subpoena, civil investigative
demand or other similar process, (d) that is disclosed as required by operation
of law or regulation or as required to comply with the requirements of any
market infrastructure that the Disclosing Party or its agents direct the
Custodian or its affiliates to employ (or which is required in connection with
the holding or settlement of instruments included in the assets subject to this
Agreement), or (e) where the party seeking to disclose has received the prior
written consent of the party providing the information, which consent shall not
be unreasonably withheld.

 



-24-

 

 

Section 20.10 Use of Data.

 

(a)          In connection with the provision of the services and the discharge
of its other obligations under this Agreement, the Custodian (which term for
purposes of this Section 20.10 includes each of its parent company, branches and
affiliates (“Affiliates”)) may collect and store information regarding the Fund
and share such information with its Affiliates, agents and service providers in
order and to the extent reasonably necessary (i) to carry out the provision of
services contemplated under this Agreement and other agreements between the Fund
and the Custodian or any of its Affiliates and (ii) to carry out management of
its businesses, including, but not limited to, financial and operational
management and reporting, risk management, legal and regulatory compliance and
client service management.

 

(b)          Subject to paragraph (c) below, the Custodian and/or its Affiliates
(except those Affiliates or business divisions principally engaged in the
business of asset management) may use any data or other information (“Data”)
obtained by such entities in the performance of their services under this
Agreement or any other agreement between the Fund and the Custodian or one of
its Affiliates, including Data regarding transactions and portfolio holdings
relating to the Fund, and publish, sell, distribute or otherwise commercialize
the Data; provided that, unless the Fund otherwise consents, Data is combined or
aggregated with information relating to (i) other customers of the Custodian
and/or its Affiliates or (ii) information derived from other sources, in each
case such that any published information will be displayed in a manner designed
to prevent attribution to or identification of such Data with the Fund. The Fund
agrees that Custodian and/or its Affiliates may seek to profit and realize
economic benefit from the commercialization and use of the Data, that such
benefit will constitute part of the Custodian’s compensation for services under
this Agreement or such other agreement, and the Custodian and/or its Affiliates
shall be entitled to retain and not be required to disclose the amount of such
economic benefit and profit to the Fund.

 

(c)          Except as expressly contemplated by this Agreement, nothing in this
Section 20.10 shall limit the confidentiality and data-protection obligations of
the Custodian and its Affiliates under this Agreement and applicable law. The
Custodian shall cause any Affiliate, agent or service provider to which it has
disclosed Data pursuant to this Section 20.10 to comply at all times with
confidentiality and data-protection obligations as if it were a party to this
Agreement.

 

Section 20.11 Reproduction of Documents. This Agreement and all schedules,
addenda, exhibits, appendices, attachments and amendments hereto may be
reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process. Any such reproduction shall be admissible
in evidence as the original itself in any judicial or administrative proceeding,
whether or not the original is in existence and whether or not such reproduction
was made by a party in the regular course of business, and any enlargement,
facsimile or further reproduction of such reproduction shall likewise be
admissible in evidence.

 

Section 20.12 Regulation GG. The Fund represents and warrants that it does not
engage in an “Internet gambling business,” as such term is defined in
Section 233.2(r) of Federal Reserve Regulation GG (12 CFR 233) and covenants
that it shall not engage in an Internet gambling business. In accordance with
Regulation GG, the Fund is hereby notified that “restricted transactions,” as
such term is defined in Section 233.2(y) of Regulation GG, are prohibited in any
dealings with the Custodian pursuant to this Agreement or otherwise between or
among any party hereto.

 



-25-

 

 

Section 20.13 Additional Funds. In the event that any funds and other investment
vehicles in addition to HMS Income Fund, Inc. desire to have the Custodian
render services as custodian under the terms hereof, it shall so notify the
Custodian in writing, and if the Custodian agrees in writing to provide such
services, such funds and other investment vehicles shall become a Fund hereunder
and be bound by the applicable terms and conditions and provisions hereof
including, without limitation, the representations and warranties set forth in
Section 20.5.1 above.

 

Section 20.14 Disaster Recovery and Business Continuity. The Custodian shall
implement and maintain disaster recovery and business continuity procedures that
are reasonably designed to recover data processing systems, data communications
facilities, information, data and other business related functions of the
Custodian in a manner and time frame consistent with legal, regulatory and
business requirements applicable to the Custodian in its provision of services
hereunder. In the event of any disaster which causes a business interruption,
the Custodian shall act in good faith and take reasonable steps to minimize
service interruptions.

 

Section 20.15 Shareholder Communications Election. SEC Rule 14b-2 requires banks
that hold securities, as that term is used in federal securities laws, for the
account of customers to respond to requests by issuers of securities for the
names, addresses and holdings of beneficial owners of securities of that issuer
held by the bank unless the beneficial owner has expressly objected to
disclosure of this information. In order to comply with the rule, as may be
applicable, the Custodian needs the Fund to indicate whether it authorizes the
Custodian to provide the Fund’s name, address, and share position to requesting
companies whose securities the Fund owns. If the Fund tells the Custodian “no,”
the Custodian will not provide this information to requesting companies. If the
Fund tells the Custodian “yes” or does not check either “yes” or “no” below, the
Custodian is required by the rule, as applicable, to treat the Fund as
consenting to disclosure of this information for all securities owned by the
Fund or any funds or accounts established by the Fund. For the Fund’s
protection, the Rule, as applicable, prohibits the requesting company from using
the Fund’s name and address for any purpose other than corporate communications.
Please indicate below whether the Fund consents or objects by checking one of
the alternatives below.

 

YES [ ]The Custodian is authorized to release the Fund’s name, address, and
share positions.

 

NO [X]The Custodian is not authorized to release the Fund’s name, address, and
share positions.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



-26-

 

 

Signature Page

 

In Witness Whereof, each of the parties has caused this Agreement to be executed
in its name and behalf by its duly authorized representative under seal as of
the date first above-written.

 

HMS Income Fund, Inc.           By: /s/ Dwayne L. Hyzak   Name: Dwayne L. Hyzak
  Title: Chief Executive Officer           State Street Bank and Trust Company  
        By: /s/ Fred Willshire   Name: Fred Willshire   Title: Senior Managing
Director  

 



-27-

 

 

EXHIBIT A

 

Remote Access Services Addendum to Custody Services Agreement

 

ADDENDUM to that certain Custody Services Agreement, between HMS Income
Fund, Inc. together with any additional business development companies,
subsidiaries or other funds or investment vehicles added to this Agreement
(“you” or the “Customer”) and State Street Bank and Trust Company, including its
subsidiaries and affiliates (“State Street”).

 

State Street has developed and/or utilizes proprietary or third party accounting
and other systems in conjunction with the services that State Street provides to
you. In this regard, State Street maintains certain information in databases
under State Street ownership and/or control that State Street makes available to
customers (the “Remote Access Services”).

 

The Services

 

State Street agrees to provide you, the Customer, and your designated employees,
investment advisors, consultants or other third parties who agree to abide by
the terms of this Addendum (“Authorized Designees”) with access to State Street
proprietary and third party systems as may be offered by State Street from time
to time (each, a “System”) on a remote basis.

 

Security Procedures

 

You agree to comply, and to cause your Authorized Designees to comply, with
remote access operating standards and procedures and with user identification or
other password control requirements and other security devices and procedures as
may be issued or required from time to time by State Street or its third party
vendors for use of the System and access to the Remote Access Services. You are
responsible for any use and/or misuse of the System and Remote Access Services
by your Authorized Designees. You agree to advise State Street immediately in
the event that you learn or have reason to believe that any person to whom you
have given access to the System or the Remote Access Services has violated or
intends to violate the terms of this Addendum and you will cooperate with State
Street in seeking injunctive or other equitable relief. You agree to discontinue
use of the System and Remote Access Services, if requested, for any security
reasons cited by State Street and State Street may restrict access of the System
and Remote Access Services by you or any Authorized Designee for security
reasons or noncompliance with the terms of this Addendum at any time.

 

Fees

 

Fees and charges for the use of the System and the Remote Access Services and
related payment terms shall be as set forth in the RAA Fee Schedule in effect
from time to time between the parties (the “RAA Fee Schedule”). You shall be
responsible for any tariffs, duties or taxes imposed or levied by any government
or governmental agency by reason of the transactions contemplated by this
Addendum, including, without limitation, federal, state and local taxes, use,
value added and personal property taxes (other than income, franchise or similar
taxes which may be imposed or assessed against State Street). Any claimed
exemption from such tariffs, duties or taxes shall be supported by proper
documentary evidence delivered to State Street.

 



-28-

 

 

Proprietary Information/Injunctive Relief

 

The System and Remote Access Services described herein and the databases,
computer programs, screen formats, report formats, interactive design
techniques, formulae, processes, systems, software, knowhow, algorithms,
programs, training aids, printed materials, methods, books, records, files,
documentation and other information made available to you by State Street as
part of the Remote Access Services and through the use of the System and all
copyrights, patents, trade secrets and other proprietary and intellectual
property rights of State Street and third party vendors related thereto are the
exclusive, valuable and confidential proprietary property of State Street and
its relevant licensors and third party vendors (the “Proprietary Information”).
You agree on behalf of yourself and your Authorized Designees to keep the
Proprietary Information confidential and to limit access to your employees and
Authorized Designees (under a similar duty of confidentiality) who require
access to the System for the purposes intended. The foregoing shall not apply to
Proprietary Information in the public domain or required by law to be made
public.

 

You agree to use the Remote Access Services only in connection with the proper
purposes of this Addendum. You will not, and will cause your employees and
Authorized Designees not to, (i) permit any third party to use the System or the
Remote Access Services, (ii) sell, rent, license or otherwise use the System or
the Remote Access Services in the operation of a service bureau or for any
purpose other than as expressly authorized under this Addendum, (iii) use the
System or the Remote Access Services for any fund, trust or other investment
vehicle without the prior written consent of State Street, or (iv) allow or
cause any information transmitted from State Street's databases, including data
from third party sources, available through use of the System or the Remote
Access Services, to be published, redistributed or retransmitted for other than
use for or on behalf of yourself, as our Customer.

 

You agree that neither you nor your Authorized Designees will modify the System
in any way, enhance, copy or otherwise create derivative works based upon the
System, nor will you or your Authorized Designees reverse engineer, decompile or
otherwise attempt to secure the source code for all or any part of the System.

 

You acknowledge that the disclosure of any Proprietary Information, or of any
information which at law or equity ought to remain confidential, will
immediately give rise to continuing irreparable injury to State Street or its
third party licensors and vendors inadequately compensable in damages at law and
that State Street shall be entitled to obtain immediate injunctive relief
against the breach or threatened breach of any of the foregoing undertakings, in
addition to any other legal remedies which may be available.

 

Limited Warranties

 

State Street represents and warrants that it is the owner of and/or has the
right to grant access to the System and to provide the Remote Access Services
contemplated herein. Because of the nature of computer information technology,
including but not limited to the use of the Internet, and the necessity of
relying upon third party sources and data and pricing information obtained from
third parties, the System and Remote Access Services are provided “AS IS”
without warranty express or implied including as to availability of the System,
and you and your Authorized Designees shall be solely responsible for the use of
the System and Remote Access Services and investment decisions, results
obtained, regulatory reports and statements produced using the Remote Access
Services. State Street and its relevant licensors and third party vendors will
not be liable to you or your Authorized Designees for any direct or indirect,
special, incidental, punitive or consequential damages arising out of or in any
way connected with the System or the Remote Access Services, nor shall any party
be responsible for delays or nonperformance under this Addendum arising out of
any cause or event beyond such party’s control.

 



-29-

 

 

EXCEPT AS EXPRESSLY SET FORTH IN THIS ADDENDUM, STATE STREET FOR ITSELF AND ITS
RELEVANT LICENSORS AND THIRD PARTY VENDORS EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES CONCERNING THE SYSTEM AND THE SERVICES TO BE RENDERED HEREUNDER,
WHETHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF
MERCHANTIBILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

Infringement

 

State Street will defend or, at our option, settle any claim or action brought
against you to the extent that it is based upon an assertion that access to or
use of State Street proprietary systems by you under this Addendum constitutes
direct infringement of any United States patent or copyright or misappropriation
of a trade secret, provided that you notify State Street promptly in writing of
any such claim or proceeding and cooperate with State Street in the defense of
such claim or proceeding and allow State Street sole control over such claim or
proceeding. Should the State Street proprietary system or any part thereof
become, or in State Street’s opinion be likely to become, the subject of a claim
of infringement or the like under any applicable patent, copyright or trade
secret laws, State Street shall have the right, at State Street's sole option,
to (i) procure for you the right to continue using the State Street proprietary
system, (ii) replace or modify the State Street proprietary system so that the
State Street proprietary system becomes noninfringing, or (iii) terminate this
Addendum without further obligation. This section constitutes the sole remedy
available to you for the matters described in this section.

 

Termination

 

Either party may terminate this Addendum (i) for any reason by giving the other
party at least one-hundred and eighty (180) days' prior written notice in the
case of notice of termination by State Street to you or thirty (30) days' notice
in the case of notice from you to State Street of termination, or
(ii) immediately for failure of the other party to comply with any material term
and condition of the Addendum by giving the other party written notice of
termination. This Addendum shall in any event terminate within ninety (90) days
after the termination of any service agreement applicable to you. Your use of
any third party System is contingent upon your compliance with any terms and
conditions of use of such System imposed by such third party and State Street's
continued access to, and use of, such third party System. In the event of
termination, you will return to State Street all copies of documentation and
other confidential information in your possession or in the possession of your
Authorized Designees and immediately cease access to the System and Remote
Access Services. The foregoing provisions with respect to confidentiality and
infringement will survive termination for a period of three (3) years.

 

Miscellaneous

 

This Addendum constitutes our entire understanding with respect to access to the
System and the Remote Access Services. This Addendum cannot be modified or
altered except in a writing duly executed by both of us and shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts.

 



-30-

 

 

LOAN SERVICES ADDENDUM

TO CUSTODIAN AGREEMENT

 

ADDENDUM to that certain Custodian Agreement (the “Custodian Agreement”) dated
as of ______________, 2020, by and between HMS Income Fund, Inc. together with
any additional business development companies, subsidiaries or other funds or
investment vehicles added to this Agreement (the “Company”) and State Street
Bank and Trust Company, a Massachusetts trust company (the “Custodian”).

 

The following provisions will apply with respect to interests in commercial
loans, including loan participations, whether the loans are bilateral or
syndicated and whether any obligor is located in or outside of the United States
(collectively, “Loans”), made or acquired by the Company.

 

Section 1. Payment Custody. If the Company wishes the Custodian to receive
payments directly with respect to a Loan for credit to the bank account
maintained by the Custodian for the Company under the Custodian Agreement,

 

(a)          the Company will cause the Custodian to be named as the Company’s
nominee for payment purposes under the relevant financing documents, e.g., in
the case of a syndicated loan, the administrative contact for the agent bank,
and otherwise provide for the payment to the Custodian of the payments with
respect to the Loan; and

 

(b)          the Custodian will credit to the bank account maintained by the
Custodian for the Company under the Custodian Agreement any payment on or in
respect of the Loan actually received by the Custodian and identified as
relating to the Loan, but with any amount credited being conditional upon
clearance and actual receipt by the Custodian of final payment.

 

Section 2. Monitoring. If a Company wishes the Custodian to monitor payments on
and forward notices relating to a Loan,

 

(a)          the Company will deliver, or cause to be delivered, to the
Custodian a schedule identifying the amount and due dates of the scheduled
principal payments, the scheduled interest payment dates and related payment
amount information, and such other information with respect to the Loan as the
Custodian may reasonably require in order to perform its services hereunder
(collectively, “Loan Information”) and in such form and format as the Custodian
may reasonably request; and

 

(b)          the Custodian will (i) if the amount of a principal, interest, fee
or other payment with respect to the Loan is not received by the Custodian on
the date on which the amount is scheduled to be paid as reflected in the Loan
Information, provide a report to the Company that the payment has not been
received and (ii) if the Custodian receives any consent solicitation, notice of
default or similar notice from any syndication agent, lead or obligor on the
Loan, undertake reasonable efforts to forward the notice to the Company.

 

Section 3. Exculpation of the Custodian.

 

(a)          Payment Custody and Monitoring. The Custodian will have no
liability for any delay or failure by the Company or any third party in
providing Loan Information to the Custodian or for any inaccuracy or
incompleteness of any Loan Information. The Custodian will have no obligation to
verify, investigate, recalculate, update or otherwise confirm the accuracy or
completeness of any Loan Information or other information or notices received by
the Custodian in respect of the Loan. The Custodian will be entitled to (i) rely
upon the Loan Information provided to it by or on behalf of the Company or any
other information or notices that the Custodian may receive from time to time
from any syndication agent, lead or obligor or any similar party with respect to
the Loan and (ii) update its records on the basis of such information or notices
as may from time to time be received by the Custodian.

 



-31-

 

 

(b)          Any Service. The Custodian will have no obligation to (i)
     determine whether any necessary steps have been taken or requirements have
been met for the Company to have acquired good or record title to a Loan,
(ii) ensure that the Company’s acquisition of the Loan has been authorized by
the Company, (iii) collect past due payments on the Loan, preserve any rights
against prior parties, exercise any right or perform any obligation in
connection with the Loan (including taking any action in connection with any
consent solicitation, notice of default or similar notice received from any
syndication agent, lead or obligor on the Loan) or otherwise take any other
action to enforce the payment obligations of any obligor on the Loan,
(iv) become itself the record title holder of the Loan or (v) make any advance
of its own funds with respect to the Loan.

 

(c)           Miscellaneous. The Custodian will not be considered to have been
or be charged with knowledge of the sale of a Loan by the Company, unless and
except to the extent that the Custodian shall have received written notice of
the sale from the Company and the proceeds of the sale have been received by the
Custodian for credit to the bank account maintained by the Custodian for the
Company under the Custodian Agreement. If any question arises as to the
Custodian’s duties under this Addendum, the Custodian may request instructions
from the Company and will be entitled at all times to refrain from taking any
action unless it has received Proper Instructions from the Company. The
Custodian will in all events have no liability, risk or cost for any action
taken or omitted with respect to the Loan pursuant to Proper Instructions. The
Custodian will have no responsibilities or duties whatsoever with respect to the
Loan except as are expressly set forth in this Addendum.

 



-32-

 